Fish, J.
1. An equitable petition will lie at the instance of a judgment creditor of the true owner of land, to enjoin the sale thereof under an execution in favor of a non-resident corporation having no place of business in this State, against a third person apparently clothed with the legal title under a deed from such true owner; the petition in effect alleging that this deed was in fact fraudulent and void, and that though the non-resident execution creditor seeking to bring the land to sale as the property of the grantee in that deed had, at the time of the creation of the debt upon which its execution was founded, taken title derived from such grantee as security therefor, it did so with knowledge of facts sufficient to put a prudent person upon inquiry as to the true character of such deed, these facts being set forth, and the petition praying for the cancellation of that deed as a cloud upon the title of the plaintiffs' debtor.
2. The court erred in dismissing, on demurrer, an equitable petition of the nature above indicated. Judgment reversed.

All the Justices concurring.

The grounds of demurrer are, that the petition sets out no cause of action and is without equity; that it does not appear that defendant took its deed with notice of the fraudulent transfer to W. E. Taylor; and that on the facts the defendant’s lien is superior to that of petitioner, because his fi. fa. was not levied within four years after the date the deed from Taylor to Brewster was recorded, nor within four years after it was executed, and because said’fi. fa. was not entered upon the general execution-docket of Houston county, and was not entered on the general execution-docket of Macon county prior to the deeds to the parties respondent.
Hardeman, Davis & Tamer, for plaintiff.
Anderson, Felder & Davis, for defendants.